COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-14-00989-CV
Style:                   In re Shayna (Deboise) Herring
Date motion filed*:      January 9, 2015
Type of motions:         Unopposed Motion for Extension of Time to File Brief in Response
Parties filing motions: Real Party in Interest Caston Lee Deboise
Document to be filed:    Response to Habeas Petition

Is appeal accelerated?      Yes (original proceeding on habeas petition)

If motion to extend time:
       Original due date:                  January 12, 2015
       Number of extensions granted:           0         Current Due date: January 12, 2015
       Date Requested:                     N/A (30 days from January 31, 2015)

Ordered that motion is:
            Granted in part
              If document is to be filed, document due: February 11, 2015
                     No further extensions will be granted absent extraordinary circumstances.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Because this Court’s December 12, 2014 Memorandum Order gave the real party
         in interest 30 days to respond, his deadline was January 12, 2015, not January 31 as
         counsel states. See TEX. R. APP. P. 4.1(a). But because counsel states that she did not
         receive notice of the order until December 29, 2014, the unopposed extension is
         granted, in part, until February 11, 2015. See TEX. R. APP. P. 10.3(a). As this is an
         accelerated proceeding, no further extensions will be granted absent extraordinary
         circumstances.

Judge’s signature: /s/ Laura C. Higley
          

Date: January 13, 2015
November 7, 2008 Revision